Case 1:21-cv-00133-GPG Document 1 Filed 01/15/21 USDC Colorado Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
: . FOR THE DISTRICT OF COLORADO

Civil Action No.

 

(To be supplied by the court)

FILED

STATES DISTRICT COURT
UNITED ENVER, COLORADO

JAN 15 2021
v. , COLWELL
| | JEFFREY P. COWELL

, Plaintiff

rm eee rena LEA ATLA IOI

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with'the full list of ri riames. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

x of

COMPLAINT ‘

 

 

 

. NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic’court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the’
last four digits of a social security number; the year of an individual’s birth; a minor’s initials; ~
and the last four digits of a financial account number. ‘

.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other

 

 

materials to the Clerk's Office with this complaint.
Case 1:21-cv-00133-GPG Document1 Filed 01/15/21 USDC Colorado Page 2 of 10

A. PLAINTIFF INFORMATION

You must notify the court ofany changes to your address where case-related papers may be
served byfiling a notice of change ofaddress. Failure to keep a current address on file with the
court may result in dismissal ofyour case.

Norman A. Mallory P.O Box 683 Fort Collins, CO 80522
(Name and complete mailing address)

1-970-294-1523 Andersonheathar181@ gmail.com
(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION
Please list the following information for each defendant listed in the caption ofthe complaint.

(f more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled "B. DEFENDANT(S) WFORMATION. "

Defendant | :
Rocky Mountain Human ServiceSS VET.9900, 9900 E. Tiff Ave, Denver,
CO 80231

(Name and complete mailing address)

1-303-636-5600

(Telephone number and e-mail address if known)

 

 

 

 

Defendant 2:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 3:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 4:

 

(Name and complete mailing address)
Case 1:21-cv-00133-GPG Document1 Filed 01/15/21 USDC Colorado Page 3 of 10

C. JURISDICTION

Identify the statutory authority that allows the court to consider your claim(s): (check
one)

 

x | Federal question pursuant to 28 U.S.C. 1331 (claims arising under the
Constitution, laws, or treaties of the United States)

 

 

 

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

 

 

 

Diversity of citizenship pursuant to 28 U.S.C. 1332 (a matter between individual
or corporate citizens of different states and the amount in controversy exceeds

 

 

 

$75,000)

Plaintiff is a citizen of the State of Colorado

If Defendant 1 is an individual, Defendant 1 is a citizen of

Colorado

If Defendant I is a corporation,

Defendant 1 is incorporated under the laws of (name
of state or foreign nation).

 

Defendant I has its principal place of business in (name
of state or foreign nation).

 

(Ifmore than one defendant is named in the complaint, attach an additional page
providing the same informationfor each additional defendant.)
Case 1:21-cv-00133-GPG Document1 Filed 01/15/21 USDC Colorado Page 4 of 10

D. STATEMENT OF CLAINI(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specifi the right that allegedly has been violated and state allfacts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) ofthe specific person(s)
involved in each claim, and the specificfacts that show how each person was involved in
each claim. You do not need to cite specific legal cases to support your claim(s). (fadditional
space is needed to describe any claim or to assert additional claims, use extra paper to
continue that claim or to assert the additional claim(s). Please indicate that additional paper
is attached and label the additional pages regarding the statement ofclaims as "D.
STATEMENT OF CLAIMS. "

CLAM ONE:

 

Supporting facts:

D: STATENENT OF CLAIMS

Claim One: I am aware that Title VII of the Civil Rights Act of 1964 prohibits
discrimination based on race, color, religion, sex and national origin. I believe I was
discriminated against because I was treated differently than other veterans because of my
unalterable characteristic of race and skin color.

Supporting facts: Your honor, this is what happened in my case.

On November 9, 2020 1 called the Rocky Mountain human Services SSVFT about the
program they have for veterans who were affected by the coronavirus.

On the 9" of November they gave me an intake application date of November 13 ". I called
on November 13 “but no one answered the phone. So I called the main office. At that time I
was told that someone will call me back. I hung the phone up. About an hour later someone
from the SSVFT program called and took down my information. During the intake process I
was asked what color 1 am over the phone. I told him I am black. I also told him that my
girlfriend is white.

He said that's ok, he needed to know what color the veteran is. The in-take process was over.
Before he hung up he told me that someone will contact me on November 17",

No one called on November 17h I called the SSVFT offce and was told that my case was
assigned to a case worker.

[had not heard anything from them until I called back on December 2" and was told that
Jose is my case manager and he is in training. I hung the phone up. On December 4""I called
the SSVFT office because they never called back, I was told someone will call you on
December '7" between

9:00am-10:00am.

On December 7" that phone call did not happen in those hours. About 3:30pm I received a
call from the SSVFT office. The did an assessment on me and I have not heard anything
from the SSVFT office till this date.

Title VII Civil Rights Act of 1964 was signed into law on July 2, 1964 prohibiting
discrimination in public places provided for the integration of schools and other public
facilities and made discrimination illegal. Over 50 years after the Civil Rights Act was made
a law, Rocky Mountain Human Services SSVFT COVID-19 relief program treated me
Case 1:21-cv-00133-GPG Document 1 Filed 01/15/21 USDC Colorado Page 5 of 10

differently and unjust in comparison to other veterans that applied for some help during the
pandemic.

Because of their wrong doing action, I am asking the court to hold Rocky Mountain
Human Services SSVFT program to be held accountable for their actions.

 
Case 1:21-cv-00133-GPG Document1 Filed 01/15/21 USDC Colorado Page 6 of 10

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE:

 

Supporting facts:

Claim One: True Facts about my case

1. Rocky Mountain Human Services offer a coronavirus relief program for all veterans who
qualify for the program.

2. 1ama minority veteran seeking equal rights through the Rocky Mountain Human Services
SSVFT program.

3. served in the USMC from 1971-1973. | was honorably discharged.

4. | worked at Diesel Services for three and a‘half years before being laid off because of the
COVID-19 pandemic.

5. tinitiated the first calls that were made on November 9, 13, 18 and on December 2, 4.
6. During the interview | was asked what color | am over the phone.

7. twas eligible for the Rocky Mountain Human Services SSVFT program which offer a
COVD-19 relief program and was treated unjustly and differently from other veterans.

8. The fact that | was told by the SSVFT that a case worker was assigned to my case on November
18. The case worker was in training.

9. The SSVFT did another assessment on the 7“ of December at about 3:30pm. After the second
assessment was over, SSVFT hung the phone up. ! have not heard a word from them to this
date yet.

10. Through out all of my contact with the Rocky Mountain Human Services SSVFT program, for
nearly 2 months, no kind of COVID-19 relief was ever offered to me as an eligible minority
veteran.

11. | remain homeless throughout the Thanksgiving and Christmas holiday and the New Year all
because | was treated differently and unjustly.
Case 1:21-cv-00133-GPG Document1 Filed 01/15/21 USDC Colorado Page 7 of 10

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief Please indicate that
additional paper is attached and label the additional pages regarding relief as "E. REOUEST
FOR RELIEF. "

| am asking for pain and suffering in the amount of $5,000,000 for damages for being treated differently
and unjust treatment during the COVID-19 pandemic b Rocky Mountain Human Services SSVFT COVID-
19 relief program.

F.PLAINTIFF'S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. 1746;
18 U.S.C. 1621.

Under Federal Rule of Civil Procedure I! , by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost
of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending or
modifying existing law; (3) the factual contentions have evidentiary support or, if specifically
so identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of

_ Mortman mM hey

Plaintiff's si gnature

Pate \— | |~ ZO?\

(Revised December 2017)

 

 

 

 
' Case 1:21-cv-00133-GPG Document1 Filed 01/15/21 USDC Colorado Page 8 of 10

JS 44° (Rev 10/20)

purpose of mitiaung the civil docket sheet.

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contamed herein neither replace nor supplement the filmy and service ot pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference ot the United States in September 1974, 1s required for the use of the Clerk of Court for the

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM )

 

I. (a) PLAINTIFFS

Norman A. Mailory

(b) County of Residence of First Listed Plamuff Larimer

(EXCEPT IN US PLAINTIFF CASES)

(c) Attoincys (Firm Name. Addsess, and Telephone Number)
Self Represented; Norman A. Mallory

P.O. BOX 683 Fort Collins, CO 80522 (970) 294-1447

DEFENDANTS

NOTE INLAND CO

THE TRACT

Attorneys (If Known)

 

County of Residence of First Listed Defendant

Rocky Mountain Human Services SSVFT

NUS PLAINTIFF CASES ONLY)

INDEMNATION CASES, USE THE LOCATION OF
OF LAND INVOLVED.

 

Hi. BASIS OF JURISDICTION (Place an‘ Xin One Box Only)

 

(For Diversity Cases Onby)

Wii. CITIZENSHIP OF PRINCIPAL PARTIES (Place an‘ X” m One Box for Plamnff

und One Box for Defencdunt)

 

 

 

   
  

 

 

  
 

 

  

 

 

 

{Jt U.S Goverment [X]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Ciuzen of This State [x] ! {x] 1 Incotporated v Principal Place 4 (}4
ot Busmess In This State
a 2 US Government C4 Diveisity Cruzen of Another State CO 2 C 2 Incorporated aad Principal Place C 3 ia 3
Defendant (Indicate Cuizenship of Par tes in Item 1H) of Business In Another State
Ciuzen or Subject ot a ia 3 CL] 3 Foreign Nation 4 C 6
Foreign Country
IV. NATURE OF SUIT (Piace an ¥” in One Box Only) Click here for: Nature of Suit Cude Descriptions.
| CONTRACT TORTS FORFEITUREPENSLTY BANKRUPTCY OTHER STATUTES ]
110 Insurance PERSONAL INJURY PFRSONAL INJURY |625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Martne 310 Arrplane C] 365 Petsonal Injury - of Property 21 USC 881 423 Withdrawal 376 Qu Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liabihry Cl 367 Health Care/ 400 State Reapportonment
L] 150 Recovery ot Overpayment 320 Assault, Libel & Pharmaceutical TS +10 Antitrust
& Enforcement of Judgmunt Slandur Pursonal Injury 820 Copynghts |_| 430 Banks and Bankang
15 Medicare Act 330 Federal Employes’ Product Liability $30 Patent |_| 450 Commeice
152 Recovery of Defaulted Liabihty C] 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Or gamzations
CL) 153 Recovery ot Overpayment Liability PERSONAL PROPERTY LABOR | 880 Detend Trade Seciets | 480 Consumer Credst
of Vetuan’s Buncfits 350 Motor Vehicle 370 Other Fraud 710 Fan Labor Standards Act of 2016 {14 USC 1681 01 1692)
[| 160 Stockholders’ Suits 355 Motor Velucle 371 Trath in Lending Act | 485 Telephone Consuinct
[] 190 Other Contact Product Liability [_] 380 Other Personal | |720 Labor/Management ROCIAL SECURITY. Protection Act
195 Conttact Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
H 196 Franchise Injury CO) 385 Property Damage 740 Railway Labo Act 862 Black Lung (923) 4 850 Securities/Commodities/
362 Personal Injury - Product Liability 75} Family and Medical 863 DIWC/DIWW (403(z)) | _ Exchange

REAL PROPERTY ——1

  
 

Medical Malptactice

   

PERISONER PETMTONS |

Leave Act
79) Other Labor Litigation

 

[| 210 Land Condemnation
[| 220 Foreclosure
230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
[_} 290 All Other Real Property

 

X} 440 Other Civil Rights Habeas Corpus:

441 Voting 463 Alien Detainee
442 Employment 510 Motions to Vacate
443 Housing/ Sentence
Acconunodatuons $30 General
445 Amer w/Disabilites -[_| 535 Death Penalty
Employment Other:
446 Amet, w/Disabililies -{ | 540 Mandamus & Other
Other 550 Civil Rights
} 448 Education 555 Prison Condition
360 Civil Detainee -
Condinons of
Conti

791 Employee Retirement
Income Security Act

[___IMMIGRATION |

864 SSID Title XVI
865 RSI (405(g))

§ TA ETS...
870 Taxes (U.S. Plaintiff

890 Other Scatutory Actions

891 Aguicultural Acte

893 Environmental Matters

$95 Fieedom of Informauion
Act

 

 

 

or Delendant) 896 Arbiltation
J] 871 IRS—Thud Party 899 Adnunistrative Procedure
26 USC 7609 Act/Review ot Appeal of

 

462 Natuahzation Applicaton
465 Other Immigration
Actions

Agency Decision
| 950 Constitutionality of
State Statutes

 

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Boa Only)

1) Original 2 Removed from 3. Remanded from 4 Reinstated or 5 Transferred from 6 Multidistrict 8 Multidistrict
C] g O O me
Proceeding State Court Appellate Court Reopened Another District Litigation - Liugation -
(specify) Transfer Duect File

 

VI. CAUSE OF ACTION

Discrimination

Cite the US Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity)

 

Brief description of cause:
Discrimination

 

 

VII. REQUESTED IN

(] CHECK IF THIS IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv P JURY DEMAND: [Ix]yes []No
VIII. RELATED CASE(S)
IF ANY Seemann) ange DOCKET NUMBER
ae ( l 02 SIGNATURE OF ATTORNEY OF RECO
FOR OFFICE 20. . m v
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
 

Case 1:21-cv-00133-GPG Document 1 Filed 0

 

£20k

2 31AU3S T9ASOd
‘SaiVLS G3LINT

 

 

68SE-P6Z08 09D ‘JeAUEq
GOLY WOOY ‘224)S UIGL-1L06
Nod yoUIsIG saye}g pau
WYAIN SHL 4O 391440

ZZS08 OD ‘SuUlIlOD YOY

AOE UBWON

 
Case 1:21-cv-00133-GPG Document1 Filed 01/15/21 USDC Colorado Page 10 of 10

 

 
